Morse, O. J.
(dissenting). The relator is drain commissioner for Jackson county. Begular proceedings were instituted by him to construct a drain, and were regularly continued to the striking of a jury of 12 freeholders, demanded by one John Cogswell, whose estate or interest was affected by the proceedings, to ascertain and determine the necessity for using or taking the lands required for said drain, and to appraise and determine the damages and compensation therefor. This jury reported that'they were unable to agree that it 'vjas or was not a necessity to establish said drain, and were discharged, April!. 12, 1892. On the same day of their discharge, but after-^ wards, one Tupper, whose estate was to be affected by the proceedings, filed a written demand for a jury in the premises, which was refused by the probate judge. Thereupon relator also made such demand, which was also refused. The probate judge also denied the petition of relator that all the proceedings subsequent to the filing of the petition for the appointment of commissioners be set aside, and new proceedings upon said petition be instituted. The probate judge was of the opinion that the statute did not provide for a second jury, and consequently he had no authority to order one.
*376The Constitution provides that the necessity for taking property for the use or benefit of the public shall be ascertained by a jury of 13 freeholders residing in the vicinity of such'property, or by not less than three commissioners, appointed by a court of record, as shall be prescribed by law. Article 18, § 3. The statute in relation to drains makes no provision as to the disagreement of a jury, but it is claimed by relator that the Constitution and the statute contemplate a common-law jury of inquest, with all its incidents; and that one of these is that, if the jury shall from any necessary cause be discharged, another shall be impaneled. This contention may be correct where the jury are discharged before they have deliberated or reported in the case, but when the jury have sat in the case, and viewed the premises, and have reported to the court that they are unable unanimously to find the public necessity for taking the land, and are discharged because of such disagreement, in my opinion the proceedings are at an end, and in the same condition as if the jury had found against such necessity. It takes 13 men, under our Constitution and laws, to take a man's property front him for the purposes of a public drain, unless the provisions for a jury are waived by the land-owner. Chicago & Mich. L. S. R. R. Co. v. Sanford, 33 Mich. 418; Paul v. Detroit, 33 Id. 108. We have held time and time again, so often that citing of cases is unnecessary, that the statute in these proceedings must be strictly followed, and that there is no authority for any action outside of the statute. When the jury, provided by the Constitution and the statute, fail to reach a unanimous conclusion that the proposed drain is a public necessity, it should end the proceedings. There is no power, and there should be none, to keep impaneling juries until one shall be found willing to condemn the land. In the absence of fraud or corruption in the action *377of the jury, — and none is charged here, — there can be no great public need of a drain, unless the jury first impaneled can find it to be a necessity.
The writ should be denied.